Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 1of18

 

 

 

62a psc, 9. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Leh hutch

 

 

Write the full name of each plaintiff. CV _
(Include case number if one has been
assigned)
-against-

Do you want a jury trial?
LISS. OWE MVE, Ene Lupo My ha WYes No
Detelaem Copter ion

UECLS 88S

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |,

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

Rev. 3/24/17

 
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 2 of 18

1, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Leaf f Ahi hh

 

 

 

 

 

First Namé Middle Initial Last Name

Wt Sabb free
Street Address / a
plete Mont Vernon DY (D550
County, City State . Zip Code

M1 682-3804 Chichll bith 0 theo Cae
Telephone Number Email Address (if available) ,

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption, (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant1: _ CK aseng VL, Tne Luplovels £ be LLe
Name 7
P.O. bo BSI SEI
saace where veendan ae be in
Vol lorcan afta tA Voss iin UG Loe Lf

80035-1867

 

 

“County, city State Zip Code
Defendant 2: ve ae \4 CCaV\ (of Dol li OWN
Name J ,

30 pine Sheet

Address where defendant may be served

l vestdeChet_ Ned Rocelle LY W§O/

County, City State Zip Code

Page 2
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 3 of 18

Defendant 3: [| c C , Oh

Name

[60 Exst Union Agnue

Address where defendant may be safved ;
Bowen, List Ruth atod NV 97023
County; City State ~ Zip Code
I. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Ledilyl Ce fl Cot pil Say

 

 

 

Name ‘ ;

30_fine street
Address ~ , pp | A, [, - .
Mi biD, Mew hiv hal MV y LEEOL
County, City State Zip Code

Wl. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

([ Title VU of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

CJ race: Lh wed Ls 4, Uf

 

 

KR color: her fi, fs Via
CI religion: jacilend.. cl SLf YELL by.
CJ sex: L, sll Li [ Ca sled

 

ph
[national origin: soleil Ab bucks.

Page 3
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 4 of 18

MM 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is: Abita Aeuevitr Cagle

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

(1 Rehabilitation Act of 1973, 29 U.S.C. 8§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

[7 Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is: Svc, // 3p L oY cee Life iC | if b ~ 260. CA

(1 Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

' New York State Human Rights Law, N.Y. Exec, Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

ff Other (may include other relevant federal, state, city, or county law):

S2US Code $1000 6-30, 673 £3 234, 252077 1012)
Labor Mba spegdent- Wel 1804S Beh BO “

Page 4
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 5of18

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

EC] did not hire me
terminated my employment
did not promote me

did not accommodate my disability

#2 0 O 0

provided me with terms and conditions of employment different from those of
similar employees

iz

retaliated against me

harassed me or created a hostile work environment

XI other (specify): Lnsployes book Lidell sien, Mh
Aradint, Lig “he. Latcsictlen, Aituiyf why. SiN le ASTON gecigd

as

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

 

Plelse seo the -
nt the @nf Xk bi fs,
FELL. MCSIOU aud
AALoN2Ati ow bt
Ui euipleyitert. dppeed {_tecon)s |
nuole.: cucteatly hulk: Lig Mpped| | Lec{sion

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 6 of 18

Facts

On 12/27/2019, 1 was employed picking orders in the warehouse at Pearlgreen Corporation in
New Rochelle. While picking an order I rolled a shopping cart into a pallet located in lane 10
unattended.

On 12/30/2019, 1 was approached by Lucy, the human resource manager, asked if I had rolled a
cart unattended on 12/27/2019, and I replied yes. Lucy then accused me of almost hitting an
office worker, who was passing through the warehouse, and that 1 was being suspended for three
days. There was also a meeting with another picker, whom originated the complaint

approximately ten minutes before Lucy suspended me, by telling Lucy the cart was directed
toward him even though he was in lane 8 parallel on the opposite side of the warehouse.

After the meeting while leaving for the suspension, | passed by the office worker I was accused
of almost hitting with the cart and briefly apologize, this was located in the cafeteria by the
vending machines.

On 1/6/2020, | returned to work at Pearlgreen with the intentions of moving forward,

On 1/7/2020, at approximately 10 a.m., | was approached by the office worker who inquired
about my apology from 12/30/2019, after this discussion, 1 requested the write up at the office
door, | inquired about the misinformation written in the write up and Lucy started speaking about
my criminal history and threats of handling my type. [Ex, Al.

On 1/8/2020, | submitted a grievance expressing my concern about facts not being included in oa
the write up and requested the video they said they had of me almost hitting the office worker (Ex, B/.

On 1/9/2020, 1 amended the request for video, [Ex ).

On 1/10/2020, 1 submitted a resignation letter along with my statement for the record if incase |
was not available at the video viewing. (ExD } EX E/,

1% 1/16/9098 1 } 1 , ; ‘3 ONT 2 j
On 1/16/2020, 1 met with the union representative Flomaria, and expressed my concern with the

factual documentation of the write up.

v

On 1/29/2020, after viewing the office worker walking behind the shopping cart, in no danger of
the cart, I submitted a constructive resignation expressing the write up is discriminative,
Flomaria refused to address facts and the discriminative issues, instead re-argued that the write
up is good because I rolled the cart, which was not the reason for union involvement. lé&. F]

IN CONCLUSION

I was not hostile on the day of the incident and the cart was not directed towards anyone. |
requested assistance from the E.E.O.C. because the write up failed to accurately document the
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 7 of 18

situation I was suspended for, instead, writing under guise of the knowingly false allegation that,
“1 denied all allegations, in contradiction to the reason for my suspension on 12/30/2019.

Deliberately omitted that I took responsibility for rolling a cart unattended to the situation, I was
being suspended for on 12/30/2019.

The false allegation was not addressed, nor acknowledged, only encouraged by the human
resource after leaving for the suspension.

The misinformation being shared with unemployment I cannot receive a fair hearing, the
information in the E.E.O.C., gave me no option but to request THIS COURT amd pray the courts
relief, Thank you kindly for your time and attention.
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 8 of 18

   

Employee Warning Notice

 
  

  

Employee Name: Leigh Churchill Date: 12/30/19
Employee ID: P85492 Job Title: Warehouse/Picker
Manager: Jose Valcarcel Depariment: Warehouse

 

 
     
 

 
 

eon cee
First Warning DX} Second Warning [|] Final Warning

 
     

eon

 

»

Oo Tardiness/Leaving Early ... -Abssntecisin XX]. Violation of Company Policies
“Substandard Work I Violation of Safety Rules ia Rudeness to Customers/Coworkers
Other: x

 

Pee

 

Description of Infraction:
‘Leigh was spoken to about a month ago regarding his use of derogatory comments he has made to his coworkers, specifically Charlie
_ P. Charlie also reported that he threatened him {Leigh was told to stay away and not communicate with Charlie going forward)

   
 

‘ Charlie reported that on Friday 12/27/2019, Leigh began to speak to him ina derogatory way and made unnecessary and rude
comments. Charlie also reported that Leigh told him the “Threat is Real”.

» Later that day Charlie reported that Leigh pushed a cart at a high rate of speed directly at him. a
Leigh denies all of the allegations and feels that Charlie is going after him because Leigh works more hours then he does. j

When I tried to discuss the situation, Leigh became quickly agitated and was using profanity and was not approachable |i asked that he
go for a walk and cool off which he didjand he then returned still agitated but in a better frame of mind.

Santos, Joey and myself all met with Leight. Told him he was valuable to us but the short temper, derogatory comments and any type
of act that could cause harm to someone is unacceptable.

Leigh was suspended for 3 full days. He will return on Monday 1/6/20

Plan for improvement:
Leigh is going to work on his attitude and his ability to control his temper

Consequences of Further infractions:

 
 

Beaten ea: Es Rea aii Weenie

 

By signing this form, you confirm that you understand the information in this waming. You also confirm that you and your manager have discussed the
warning and a plan for improvement. Signing this form does not necessarily indicate that you agree with this warning. whith

 

Date

LG LO
Date
SWOPLCE

d Date /

Employee Signature

  

 

 

 
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 9 of 18
Fro u Lege Ch UCM
Dates fosfaoso
RO: “Filse legit tion Sfuirite re )
Ba Becaubet-a7t agra begs Cnt on ers .
od shyppin Cart with sppioindtiely @ bores or ir ie vi
toudtds pallet in fine /0 m f go me Ree ‘ — .
the wetielouse On 12/30/14 dn eMplefee Chae P,
alt He HR rep thet x rntentindly peshed jt ah Ait.
— decoding 10 He white pL alid mot Myrinee push
of Speke this CM fod Ai x eal! tke co _
wyvest the Leterdiiden Showing Hh is: Mestieniag
ciel unsdCe.. toto EL A Air fl would lke 4
sddess souene Hehis neh biks ysis Ce 60 thst
\ exappeaed by this ex(ptfee, ase tea We tio
a ie Jes “cident fe be loyewed, ” ax fiamell/ ape £
- tecieod t/ lite Up copy mm W040 Mid noud weil
be & Mow wy ade tis Coupldint is Cube cxsgetited, au

_ digeriuiustery, ih Ww ky, Wy

  
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 10 of 18

- - Wofot a
Dede Sellen,
Z Lei igh Lurch, I) 4 de Si una th this inde |

(¢ quest oy video suVvyjence on 12/27 jr", Inexttion
vk 10,7 legs ly Ohh Pet Compleat.

all bef ved ing video becd0se £ do nef. hdye
7) WwitnesS on Af the A, Ye ples 1S for. Caer é
and the Alar A Has wake Po

Me Jar but J

ongivdly tHe witness WS the Vi
fr hat Seon dee dutlef of Lis: write up Chil inge

Stories fo Qdvor in light of Chearte
rol € rail eae he yop bee Ubis wile

\ P » Oy Letcelylag” Is bs engi yan for Charlie feo,

In tA Sing, L Ad Leu SSeS fo abiScuss |

[ He Ah, Sie. esegeeltted atid ee
ti up + til racing | (ons

@

 
| Dew Sis/adeat,

Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 11 of 18

| Te. Peaclgveer Coopenthion/ Union 02
| Frou Leif. Churchill Oe A

 

_S - Subyect cht 1 hes sista 7 Wie lo. pM...

oe

 

“The. “phfente. sebuns. ¢ tiken. by. Has, pat ip.

bis be “nd. ptsctic#l ot. aepptoptidte, Coot He ansel

Oe mace

oe | Ob gthe. coupldint. te. thee. ylhpnin nal, 2 WAS
. = deed. Eat feestbiet. ms” events

a tad yun ltedtel- Abed sale. JIS. Ma. taper. aL. cepa.
cul cL well be ging ne due weeks notice; i
no “Whi... My. Life! ty. OL.
Lixo CACM INE bbe.

 

Shion. ThIS..diseciainchionnentyl SUS

 

     

2d ety. ta ap 4 oL2O

alii Ct

a . Coed u asedolay a Sit. Leg LEV) 2 Nges Hing

ce a “yy. Ol: Mellie? Me Chg Ad... BE. phe USL

| the. pe/vile, firond_ ty. nui at on Lafarfart, te.
| be _ploduced.. ah. he. Peteja LAC IS being (eieudbed ete a

ma 2 Mefel ance %. filong, wth 4, d. Calero, meeting On. aloe

oo Lust juopk ac & toss feluelet bol. nod. it. — a :
vo hac hemi Wie: “uncouorttbly Ste sib pwibing. LN. SUCK. a...
. hk VPA e. / (ch hing fe 44

dad _ me,
aaa, ma les: SE. an Chest, ok

 

 

on $86

 

 

Peron |. as LOL
ma Petition.

eof Mt. krona Qgpetth, hele
ef tien, hth suid TEE 7
~ AAS) ha LYNE Ug CGM fe ONS.

Case 1:21-cv-05668-UA Document 2. Filed 06/29/21 Page 12 of 18

~ eile sy 1 . “ vechey f £ ZW 0 fo

  
 
  
 
  

7 tegetiden hb

/ “Sai ad wae . WE ee, - bevels, ale

ee, Atuunteyef Hel

   
 

2 0 Sail foe alie hay a ay th

  

ze he cmgpeage Ze ar

ae! rks goad pail, 4heis. AEA desing

AC. (Seg MLM... Sing ules. _
/).téM on, pf LAA, fy Ye

a [? ~ ap od. wh, Men p wil WEE “pred. x bed ty, ae

 
  
    

: hes ap
mi Ad retinvl:, Senge PRE |
ee the eC Tea. Aird pple tin psa oe ae

MG jf 7,

CLE yn

DeLee. Le.
Pe: Labe ppe 22 tid Lb aol da
Z Aialby, bed 0 be led jade “L. fe.

 

 

hte 1 beh fe vag ee OE, Cote bobs vince

] Sptnge He. ee, debense Chipfe P eee —
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 13 of 18

ms) (ee

| - : Shee

i
"Dest S shel, is

| | Pun iy. TMM Me Le gin CHS re
a py ot Abie, hsp ot whitf,. sg Te i V8/O

row My rnerthene gz (WAYROE, 12 Lab feol Y L blll Nike
He Vj, hp ae Hy meg My He Cont line (OU

he ethpue selone ben by Mes aa 7
“o bound Pech of sypaprtte, Log ‘be SCE
ol te cnpplint hb He wy ig weber ds
deni Lyi testent. . |
The aliseriet atin , yp! de ail v wltdo|

- penatsident Ads He litle is cmd of chet 7pe
ei jelbled is tely The gently bal Thee to Stk vy in When
EAkMe fle “picks.” “ond hunfKian o€ en ly Speck (ug Whe

spe bis lncoeg Me 40 “ put. 0 this eMiintlens.

LM Hoth naen |  tegedlll AY Vy
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 14 of 18

Unemployment Insurance Appeal Board
120 Bloomingdale Road, 2nd Noor, Room 233
Whe Plains. New york 10605-150]

Authorization for the release of Records
{, Leigh Churchill reside at 11 % south 8th avenue, Mount Vernon,NY 10550, hereby authorize
the New York State Unemployment Insurance Appeals Board to release the following records;

1) Decision of the Board Appeal Board No.612173
2) Phone hearing from 11/25/2020

Relative to the case of : Leigh Churchill ALJ /AB case number(s);
020-09091, 020-09093, 612173, 612174

To the U.S. District Court- Southern District of New York
500 Pearl Street, New York, N.Y. 10007

1am the Claimant in this matter. This information is sought for the purposes of discovery and will
be solely used for this purpose.

 

Lod hoe Ml

 

Sworn to before me this 27 b, 2 5 tebe

Me:
Day of _. De DN ,20 UW mw A/
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 15 of 18

EEOC Form 184 (11/2620) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Mr. Leigh R. Churchill From: New York District Office
11 1/2 south 8th Avenue 33 Whitehall Street
Mount Vernon, NY 10550 5th Floor

New York, NY 10004

 

[J On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)}
EEOC Charge No. EEOC Representative Telephone No.
D. Young,
520-2020-01839 Investigator (929) 506-5309

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was nat timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

eB UOOUU

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vii, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respendent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right ta sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equa! Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

March 31, 2021

Enclosures(s) Judy A. Keenan, (Date Issued)
District Director

ee Lucy Gratzon

Controller

PEARLGREEN CORPORATION
30 Pine Street

New Rochelle, NY 10801
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 16 of 18

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

[ Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? “y f2 / LY
[1 No ‘
Have you received a Notice of Right to Sue from the EEOC?

[4 Yes (Please attach a copy of the Notice of Right to Sue.)

 

 

What is the date on the Notice? JAS, eh | Kes 22 f
When did you receive the Notice? LU / a . 902 f
[] No
VI. RELIEF

The relief I want the court to order is (check only those that apply):
[} direct the defendant to hire me

direct the defendant to re-employ me

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion

OO O

direct the defendant to reasonably accommodate my disability

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

 

Re imple tl talon freer yelidl
tad ew borthet. peli. the Cutt Lieu

yuck dun piv ye f

Page 6
Case 1:21-cv-05668-UA Document 2 Filed 06/29/21 Page 17 of 18

VIL = PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation), (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely

have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP applicatio

— LAS LUa2 5 me Ei Gl
ate ‘ La ai iff’s Sign
Letol Q) CAiML2 /. //

First Name Middle Initia] Last Name

UL Le. Coy sek Alle

Street Address,

LA ve fl WNL, Milk. Vel he bins Vy d LL ISO

County, City State Zip Code

   

 

 

WY PER SITY eel ak. (vebiad OA
Telephone Number Email Address (if avail le)

waa the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes [No

if you do consent to receive documents electronically, submit the completed form with your
complaint. tf you do not consent, please do not attach the form,

Page 7
KANSAS GILLEO
GANSAS GILLEO O6LBSLTR 40F4
KANSAS GILLEO

11.5 § 2ND AVE

MOUNT VERNON NY 10550 — 3403

SHIP TO:
PRO SE INTAKE UNIT Room200

PRO SE INTAKE UNIT ROOM200
500 PEARL ST

NEW YORK NY 10007— 3

 

 

oe

a

Sir aa: NY 102 9— 10 Be
RG

Ml

I

UPS 2ND DAY AIR

TRACKING #: 12 SAR 263 02 1870 1212

 

 

 

 

 

 

 

 

 

 

 

A
